Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 15 June 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas




Monsieur,
Good-Stay near New York. 15 Juin 1800

Je viens de finir l’ouvrage que vous avez bien voulu me demander sur l’Education nationale.
Comme la minute en est très barbouillée, je suis obligé de le faire mettre au net. On y travaille.
Hélas! C’est un livre.
J’ignore si vous le trouverez bon.
Mais tout n’y sera pas mauvais. Et il sera du moins un faible monument de mon attachement pour vous, et de mon Zêle pour les Etats-Unis.
Quelquefois je craignais que, ne recevant point de mes nouvelles, vous n’imaginassiez que je négligeasse la tâche que vous m’aviez donnée.
Je l’ai trouvée difficile, autant que belle.
Si l’on s’effrayait de sa faiblesse, on ne ferait rien. J’aime mieux me  hazarder; et faire ce que désirent mes amis, ce que je crois avoir quelque utilité.
Agréez mon respect.

Du Pont (de Nemours)


Peut-on vous adresser par la Poste un Cahier de deux ou trois cent pages?
Mme. Du Pont vous salue. Pusy en fait autant; Et mes Enfans y joignent leurs Sentimens respectueux.



editors’ translation

Sir,
Good-Stay near New York. 15 June 1800

I have just finished the work on national education that you kindly requested of me.
As the draft of it is very messy, I am obliged to have a fair copy made. It is being worked on.
Alas, it is a book.
I don’t know whether you will find it all right.
But not everything in it will be bad. And it will be at least a small monument of my affection for you and of my zeal for the United States.
Sometimes I feared that, not having any news of me, you might imagine that I was neglecting the task that you had given me.
I found it a difficult task, as well as a fine one.
If one took fright at one’s weakness, one would do nothing. I prefer to put myself at risk; and do what my friends desire, which I think has some utility.
Accept my respects.

Du Pont (de Nemours)


Is it possible to send you by mail a copybook of two or three hundred pages?
Mme Du Pont sends you greetings. Pusy does also; and my children join in sending their respectful sentiments.


